Mr. Justice Yantis delivered the opinion of the court: A stipulation of facts has been filed herein whereby it appears that an order was placed with claimant by the State through the Division of Purchases, for supplies to be furnished to the Kankakee State Hospital; that pursuant to such order shipments were duly made on April 11,1933, April 25, 1933, May 8, 1933, May 23, 1933, June 5, 1933 and June 19, 1933 of the merchandise specified in the purchase order. The supplies were duly received and paid for except the first shipment of April 11,1933. No voucher for payment for said item was issued prior to September 30, 1933 and same remains unpaid due to the fact that the appropriation from which it might have been paid lapsed September 30, 1933. A report from the Managing Officer of the Kankakee State Hospital states that the merchandise was duly received and used and is unpaid for because of the above facts. “Where the facts are undisputed that the State received supplies as ordered and that the bill therefor was not presented for payment before the lapse of the appropriation out of which it could be paid, an award for the amount due will be made in the absence of the showing of laches upon the part of claimant.” Shell Petroleum, Corp. vs. State, 7 C. C. R. 224; Grant Tire Co. vs. State, 7 C. C. R. 183. The claim is hereby allowed and an award made in the sum of Eighty Five and 73/100 Dollars ($85.73).